Citation Nr: 0124365	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  01-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of second toe, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from August 9, 1943 
to March 7, 1946; July 17, 1946 to July 16, 1949; August 9, 
1949 to July 10, 1953, and August 4, 1953 to June 30, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) which denied a 
rating in excess of 10 percent for bilateral pes planus, a 
compensable rating for residual of fracture of second toe 
left foot, and denied service connection for a leg condition.  
The veteran appealed the decision with respect to the denials 
of increased evaluations for pes planus and residuals of 
fracture of second toe, left foot.

In his September 2001 written brief presentation, the veteran 
and his representative stated that his podiatry examination 
identified claims for what he characterized as "additional 
service-connected disabilities, including residuals of 
frostbite".  These issues are not currently before the Board 
and are referred to the RO for appropriate development.


REMAND

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for service-connected pes 
planus, and a compensable rating for residuals of fracture of 
second toe, left foot.  After a review of the evidentiary 
record, the Board finds that additional development, to 
include a medical examination, is necessary to fully comply 
with duty to assist under the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001), and 
its implementing regulations published by VA on August 29, 
2001, which are effective from date of the enactment of the 
VCAA, November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  It is noted that the veteran was informed of 
the provisions of the statute in a letter sent from the RO.

The Board notes that a VA medical examination must be 
thorough, contemporaneous, and take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one. Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In addition, the status of a disability is 
a medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because VA has 
a statutory obligation to accord the appellant the duty to 
assist under the VCCA, the appellant is entitled to a 
thorough examination for each disability for which he is 
seeking an increased rating.  See Allday v. Brown, 7 Vet. 
App. 517 (1995) (where record does not adequately reveal the 
current state of the claimant's disability, fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of disability since the previous 
examination).

Review of the medical evidence of record shows that the 
February 2000 and December 2000 VA examinations fail to 
provide a basis to fairly evaluate the nature and severity of 
the disabilities at issue because: they were conducted 
without the examiners' review of the claim file.  
Additionally, applicable rating criteria were not addressed 
in the reports; no opinions were expressed as to the severity 
of the disabilities as rated in the regulations; and other 
conditions identified offer no indication as to whether their 
manifestations constitute the same or different symptoms as 
the service connected disorders, or whether they represent 
separate and distinct disabilities.

It is noted that the appellant apparently failed to report 
for subsequently scheduled examinations.  It is not clear, 
however, that the notices to report were actually sent to the 
veteran at his most recent address.  There were, apparently, 
some documents sent to a Post Office Box that the file 
suggests belongs to the veteran's brother.  Moreover, it is 
not indicated whether the letters scheduling the veteran were 
returned to the medical center as nondeliverable.  This 
matter must be clarified for application of 38 C.F.R. 
§ 3.655.

It is the Board's judgment that, given the heightened duties 
under the VCAA, a comprehensive examination is required 
responsive to the above issues.  38 C.F.R. 4.2 (2000); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Additionally, the appellant's 
representative has asserted that additional examination is 
indicated.  It is noted, however, that there is some 
responsibility on the part of the veteran to assist in 
developing his claim.

Further review reveals radiological reports which note mild 
degenerative changes, generalized osteoporosis, small spurs 
at the posterior inferior margins of both calcanei, and other 
findings, which contain no discussion of these manifestations 
relative to the current disabilities.  The severity of the 
veteran's complaints of pain should also be determined, and 
the appropriate analyses under 38 C.F.R. § 4.40 (2000), 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  38 C.F.R. § 4.40 (2000), 
utilized in the rating determination if deemed applicable by 
the RO.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), is completed.  As indicated above, 
this should specifically include having 
the veteran undergo a medical examination 
to obtain a thorough medical report as to 
the status of his current pes planus and 
residual of fracture of second toe left 
foot disabilities.

2. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his pes 
planus and residual of fracture of second 
toe left foot since February 2000.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  
If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect to 
the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile, and 
such efforts should be documented in the 
claims file.

3. The RO should schedule the veteran for 
appropriate VA examination(s) with the 
prior examiner(s) if available, or with 
another appropriate examiner(s), to 
determine the severity of his service-
connected foot disabilities.  The claims 
folder must be made available to the 
examiner(s) for review before the 
examination(s).  Such tests and/or X-rays 
as the examiners deem necessary should be 
performed, and all related documentation 
should be associated with the claims file.  
It should also be noted whether the toe 
fracture residuals results in any 
limitation of toe motion.  If an 
examiner(s) finds that it is not feasible 
to answer a particular question or follow 
a particular instruction, he or she should 
so indicate and explain the reason.

4. The examiner(s) should specify whether the 
veteran's degenerative changes, 
generalized osteoporosis, and any other 
findings are at least as likely as not, a 
manifestation of the service-connected pes 
planus or residuals of fracture 
disabilities, or whether they are separate 
disabilities unconnected to the rated 
disabilities.  If they are part of the 
service-connected disabilities, all such 
manifestations should be separately 
discussed and distinguished between the 
two service-connected disabilities.

5. The examiner(s) must also specify whether 
the veteran's pes planus is manifested by 
subjective complaints of foot pain without 
objective clinical findings of marked 
deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, 
indication of swelling on use, or 
callosities.

6. The examiner must also specify whether, 
the veteran's residuals of fracture of 
second toe, left foot are manifested by 
subjective complaints of malunion, 
nonunion of tarsal or metatarsal bones.

7. When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 38 
U.S.C.A. § 5102 pertaining to duty to 
assist have been fully carried out, the RO 
should review the record and readjudicate 
the claim for entitlement to an increased 
rating for his pes planus and residual 
fracture of second toe left foot, to 
include consideration of DeLuca and any 
relevant General Counsel opinions, as 
appropriate.

8. If the determination as to the increased 
ratings remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, relevant laws and 
regulations, and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for adjudication.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matter that 
has been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


